        Case 1:19-cv-04466-LMM Document 53 Filed 04/24/20 Page 1 of 3




                    IN UNITED STATES DISTRICT COURT
                   FOR NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION


TAKIA WALTON, DANYLLE
MCHARDY, GEORGE DE LA PAZ
JR., KEVIN JACOBS and FEIONA
DUPREE, Each individually and on              Civil Action No.: 1:19-cv-4466 LMM
Behalf of ALL OTHERS SIMILARLY
SITUATED


      Plaintiff,

v.

PUBLIX SUPERMARKETS, INC.
     Defendant.



                        STATEMENT OF OPPOSITION


      COMES NOW PLAINTIFFS, by and through the undersigned counsel, and

hereby notifies the court that it opposes Defendant’s filing of a motion for partial

summary judgment regarding Plaintffs’ proposed class definition.             Plaintiffs

vigorously dispute Defendant’s false contention that it classified all of its assistant

managers as non-exempt throughout the relevant period, and its related claim that

Plaintiffs’ proposed collective definition includes both exempt and non-exempt



                                          1
        Case 1:19-cv-04466-LMM Document 53 Filed 04/24/20 Page 2 of 3




positions. As the court has already recognized, a summary judgment ruling on this

issue would be inappropriate without permitting Plaintiffs an opportunity to

conduct discovery and introduce evidence to refute Defendant’s claim that it paid

all of its assistant managers hourly wages prior to April 2019.

      Plaintiffs propose a limited period discovery regarding these issues. This

period would include 14 days for Plaintiffs to request written discovery, followed

by a 14 day response period for Defendant. Within 7 days of the Defendant’s

response, Plaintiffs will move to compel responses and /or seek leave of the court

to conduct additional discovery, if necessary.


Dated: April 24, 2020                  Respectfully submitted,

                                       By: ​/s/Arnold Lizana             ​.
                                       Arnold Lizana
                                       GA Bar No.: 698758
                                       Law Offices of Arnold J. Lizana III P.C.
                                       1175 Peachtree Street NE, 10th Floor
                                       Atlanta, GA 30361
                                       T: 877-443-0999
                                       F: 877-443-0999
                                       alizana@attorneylizana.com




                                          2
        Case 1:19-cv-04466-LMM Document 53 Filed 04/24/20 Page 3 of 3




                             CERTIFICATE OF SERVICE

      I hereby certify that on the 24th day of April 2020, I filed this document

Plaintiffs’ Statement of Opposition with the Clerk of the Court using the ECF, and

served a copy by email to the following:



                                               s/Arnold Lizana             ​.
                                               Counsel for Plaintiffs



      STATEMENT OF COMPLIANCE WITH LOCAL RULE 7.1(D)

      This brief has been prepared with one of the font and point selections

approved by the court in Local Rule 5.1(C), namely Times New Roman 14 pt.



                                               s/Arnold Lizana             ​.
                                               Counsel for Plaintiffs




                                           3
